 



Exhibit 10.1
MEMORANDUM OF INTENT
     THIS MEMORANDUM OF INTENT (this “MOI”) is entered into as of the 12th day
of September, 2007 by and among I-FLOW CORPORATION, a Delaware corporation (the
“Seller”), INFUSYSTEM, INC., a California corporation (the “Company”), HAPC,
INC., a Delaware corporation (the “Buyer”), and ICELAND ACQUISITION SUBSIDIARY,
INC., a Delaware corporation (the “Acquisition Sub”).
     1. Background. The parties to this MOI previously entered into that certain
Stock Purchase Agreement, dated as of September 29, 2006, and as thereafter
amended (the “Agreement”). Capitalized terms in this MOI that are not otherwise
defined are intended to have the same meanings given them in the Agreement.
     2. Proposed Further Amendment. The parties currently intend to enter into a
further amendment to the Agreement (the “Price Amendment”). The Price Amendment
is contemplated to amend the Agreement as follows:
     (a) The Purchase Price shall be reduced to:
     (i) One Hundred Million Dollars ($100,000,000) (the “Base Amount”), which
will be adjusted subsequent to the Closing pursuant to the provisions of
Section 2.5 of the Agreement relating to a Surplus Amount or Deficit Amount, as
relevant; plus
     (ii) the contingent right of the Seller to receive an additional amount of
up to Twelve Million Dollars ($12,000,000) (the “Earn-Out”).
     (b) The Base Amount will be payable at the Closing in a combination of cash
and a Promissory Note. The cash amount will equal Eighty-Five Million Dollars
($85,000,000) less the dollar amount (which amount may be zero) actually
returned to the shareholders of the Buyer voting against the Acquisition and
requesting a return of their investment in accordance with the terms of such
investment (the “HAPC Shareholder Return Amount”). The principal amount of the
Promissory Note will equal Fifteen Million Dollars ($15,000,000) plus the HAPC
Shareholder Return Amount.

 



--------------------------------------------------------------------------------



 



     (c) The Earn-Out will provide that the Buyer will make an additional cash
payment (the “Additional Payment”) to the Seller of up to Twelve Million Dollars
($12,000,000) based on the audited consolidated net revenues of the Buyer for
its fiscal year ended December 31, 2010 (“FY 2010”). Specifically, the amount of
the Additional Payment shall be calculated as follows:

          Buyer’s FY 2010     Consolidated Net Revenues   Additional Payment
 
       
Less than the “First Revenue Target”
(as defined below)
  $ 0  
 
       
Greater than or equal to First Revenue Target but less than “Second Revenue
Target” (as defined below)
  $3 million plus the “Incremental Amount” (as defined below)
 
       
Greater than or equal to Second Revenue Target
  $12 million

     The “First Revenue Target” shall be equal to the Company’s 2007 actual net
revenues (excluding all revenues related to the Seller’s ON-Q product line) for
the entire calendar year 2007, multiplied by 2.744 (representing a 40% compound
average growth rate).
     The “Second Revenue Target” shall be equal to the Company’s 2007 actual net
revenues (excluding all revenues related to the Seller’s ON-Q product line) for
the entire calendar year 2007, multiplied by 3.375 (representing a 50% compound
average growth rate).
     The “Incremental Amount” shall equal $9 million multiplied by the ratio of
(a) the Buyer’s actual FY 2010 audited consolidated net revenues minus the First
Revenue Target, divided by (b) the Second Revenue Target minus the First Revenue
Target.
     3. Intention of Parties. It is expressly understood that this MOI
constitutes an expression of intention and is not binding upon, nor does it
create any legal obligation of, any of the parties to this MOI or their
respective affiliates in any manner whatsoever. This MOI’s exclusive purpose is
to reflect the parties’ current intentions respecting certain matters to be
addressed in connection with their contemplated discussions and negotiations.
The matters discussed in this MOI are further subject to approvals by the Boards
of Directors of all parties and execution and delivery of mutually satisfactory
definitive documentation. As a result, it is the express intention of the
parties that the Agreement remains in full force and effect and shall not in any
manner be deemed amended unless and until the Price Amendment is executed and
delivered by all of the parties to this MOI. The Buyer shall reimburse to the
Seller, at the earlier of the Closing or October 31, 2007, all out-of-pocket
expenses incurred by the Seller associated with the Price Amendment. This MOI
may be executed in two or more counterparts, all of which shall be considered
one and the same instrument, and may be executed by electronic or facsimile
signature, and an electronic or facsimile signature shall constitute an original
for all purposes.

2



--------------------------------------------------------------------------------



 



                  HAPC, INC.       I-FLOW CORPORATION
 
               
By:
  /s/ John E. Voris       By:   /s/ Donald M. Earhart
 
               
 
  Name: John E. Voris           Name: Donald M. Earhart
 
  Title: CEO           Title: CEO and President
 
                ICELAND ACQUISITION             SUBSIDIARY, INC.      
INFUSYSTEM, INC.
 
               
By:
  /s/ John E. Voris       By:   /s/ James R. Talevich
 
               
 
  Name: John E. Voris           Name: James R. Talevich
 
  Title: CEO           Title: Chief Financial Officer and Secretary

3